DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,2,9-13 is/are rejected under 35 U.S.C. 102(a) (1) and USC 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over unpatentable over Katada (US PG Pub. 20180219465A1 hereinafter “Katada”). 
Re-claim 1, Katada discloses a vibration motor (1) comprising: a stationary part (2,3); and 5a movable element (10), including a magnet (4) and being able to vibrate in one direction (x direction, see Fig.2), wherein the stationary part (2,3) comprises: a coil (3) which applies a driving force to the magnet (4) due to energization (P[0042, coil are connect to electrical wire, P[0005]); a housing (2) which houses the movable element (10) and the coil (3) therein; a first lid part (2b, 2c) which closes an end portion of the housing (2) on one side in the one 10direction (2b or 2c); and a first bearing part (9) , wherein the first bearing part (9) is disposed inside the housing (10) on the other side (side of 2c) in the one direction (x direction see Fig.2) from the first lid part (2c, or 2b), and the first bearing part includes a bearing inner circumferential surface (annotated Fig.2) disposed with a gap (gap in Fig.2) 15therebetween with respect to an outer circumferential surface of a portion of the movable element (portion of shaft, 8, inside bearing 9) on one side in the one direction (X direction).  

    PNG
    media_image1.png
    669
    1253
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    486
    652
    media_image2.png
    Greyscale

Re-claim 2, Katada discloses that the vibration motor according to claim 1, wherein the bearing inner circumferential surface includes at least one groove part (annotated Fig.2, groove part forming gap) provided in the 20one direction (in the x direction extending).  
Re-claim 9, Katada discloses the vibration motor according to claim 1, wherein the portion of the movable element (10) on one side in the one direction comprises: 5a portion of the magnet (4); and a first circumferential member (21), disposed on a circumferential surface of the portion (around 4, specially 4a).  
Re-claim 10, Katada discloses the vibration motor according to claim 1, wherein the first lid part (2c,2b)  includes at least one through hole (middle of hole where 2b1 and 2c1 penetrate) penetrating in the one direction (X direction); and 10the through hole is disposed on an inner surface of the first lid part  (2c, or 2b) facing an end surface(end surface of 7, or facing end surface of shaft ) on one side in the one direction of the movable element in the one direction (in the X direction, hole is open to shaft and facing end of shaft in Fig.2).  
Re-claim 11, Katada discloses the vibration motor according to claim 1, further comprising: an elastic member (6), wherein 15the stationary part (1)  includes a second lid part (either of 2b, or 2c) which closes an end portion of the housing (closes ends of 2) on the other side in the one direction (x direction), the movable element  (10) includes a holder (7 ) which holds a portion of the magnet (holds magnets 4a, 4b) on the other side in the one direction (X direction, any of the sides), and the elastic member (6) is disposed between the holder (7) and the second lid part (either 2b or 2c).  
Re-claim 12, Katada discloses the vibration motor according to claim 11, wherein the movable element (10)  includes a second outer circumferential member (consider one of the springs 6 a holder) disposed on an outer circumferential surface (surface of 7) of the holder (7, or 22 in Fig.3 could be holder) and configured to slide (spring moves as it is part of the moving part compared to stationary part of housing) with respect to an inner surface of the housing (2). 
Re-claim 13, Katada discloses the vibration motor according to claim 1 above. 
Katada further discloses wherein the stationary part (2) comprises: a second lid part (2c or 2b) which closes an end portion of the housing (2) on the other side in the one direction (X axis direction in Fig.3) ; and 5a second bearing part (9 either one of the bearings), wherein the second bearing part is disposed inside the housing (2) on the other side (other side of another bearing, one in each side) of the first bearing part (the other bearing 9) in the one direction and on one side of the second lid part (2c or 2b)  in the one direction (X direction), and the second bearing part (annotated Fig.2) includes a bearing inner circumferential surface (inside of 9) disposed with a gap (annotated Fig.2) therebetween with respect to an outer circumferential surface (shaft outer surface) of a portion of the movable 10element (10) on the other side in the one direction (x direction in Fig.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4  are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US PG Pub. 20180219465A1 hereinafter “Katada”) in view of Son (US PG PUB 20170250596 hereinafter “Son”). 
Re-claim 3, Katada discloses the  vibration motor according to claim 2,
Katada fails to explicitly teach that wherein an end surface of the groove part on the other side in the one direction is positioned at an end surface of the first bearing part on the other side in the one direction.  
However, Son teaches wherein an end surface of the groove part (12) on the other side in the one direction (any of 120 in axial direction  direction in Fig.4) is positioned at an end surface of the first bearing part (end surface of component having 120) on the other side in the one direction (see Fig.4) .  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein an end surface of the groove part on the other side in the one direction is positioned at an end surface of the first bearing part on the other side in the one direction as shown by Son so to correspond to the vibration range of the device (Son, P [0059]).

    PNG
    media_image3.png
    652
    469
    media_image3.png
    Greyscale

Re-claim 4, Katada discloses the  vibration motor according to claim 2,
Katada fails to explicitly teach that wherein an end surface of the groove part on one side in the one direction is positioned on the other side in the one direction with respect to an end surface of the first bearing part on one side in the one direction.  
However, Son teaches wherein an end surface of the groove part (12) on one side in the one direction (any of 120 in axial direction  in Fig.4) is positioned at the other side in in the one direction (annotated Fig.4) with respect to an end surface of the first bearing part (end surface of component having 120) on one side in the one direction (see Fig.4) .  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein an end surface of the groove part on one side in the one direction is positioned on the other side in the one direction with respect to an end surface of the first bearing part on one side in the one direction as shown by Son so to correspond to the vibration range of the device (Son, P [0059]).
Claim 5  are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US PG Pub. 20180219465A1 hereinafter “Katada”) in view of Mah (US PG Pub 20050088842 hereinafter “Mah”) or Jung (Korean Patent Publication KR20160076344A hereinafter “Jung’). 
Re-claim 5, Katada discloses the vibration motor according to claim 1. 
Katada fails to explicitly discloses wherein the stationary part comprises a buffer member, and the buffer member is disposed on at least one of: an inner surface of the first lid part facing an end surface on one side in the one 10direction of the movable element in the one direction, and an inner surface of a second lid part, which closes an end portion of the housing on the other side in the one direction, facing an end surface on the other side in the one direction of the movable element in the one direction.  
However, Mah teaches wherein the stationary part (53, 75) comprises a buffer member (77) , and the buffer member (77) is disposed on at least one of: an inner surface of the first lid part facing an end surface (annotated Fig.4b, and Fig.4a) on one side in the one 10direction of the movable element in the one direction (annotated Fig.4A and annotated Fig.4b), and an inner surface of a second lid part, which closes an end portion of the housing on the other side in the one direction, facing an end surface on the other side in the one direction of the movable element in the one direction. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein the stationary part comprises a buffer member, and the buffer member is disposed on at least one of: an inner surface of the first lid part facing an end surface on one side in the one 10direction of the movable element in the one direction as shown by Mah so as to providing retaining and securing structure without rub or contact of other components (Mah, P[0043]).

    PNG
    media_image4.png
    494
    695
    media_image4.png
    Greyscale


Or 
However, Jung teaches wherein the stationary part (200, annotated Fig.2) comprises a buffer member (120,280) , and the buffer member (120) is disposed on at least one of: an inner surface of the first lid part facing an end surface (annotated Fig.2) on one side in the one 10direction of the movable element in the one direction (annotated Fig.2), and an inner surface of a second lid part, which closes an end portion of the housing on the other side in the one direction, facing an end surface on the other side in the one direction of the movable element in the one direction. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein the stationary part comprises a buffer member, and the buffer member is disposed on at least one of: an inner surface of the first lid part facing an end surface on one side in the one 10direction of the movable element in the one direction as shown by Jung so as to improves efficiency and improves improve coil unit withdrawal inside motor by giving support structurally fixing the internal components in the device (Jung, P[0007]).

    PNG
    media_image5.png
    292
    527
    media_image5.png
    Greyscale

Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US PG Pub. 20180219465A1 hereinafter “Katada”) in view of Yoshimura (US PG Pub 20190366383 hereinafter “Yoshimura”). 
Re-claim 6, Katada discloses the 15vibration motor according to claim 1 above. 
Katada fails to explicitly teach wherein a lubricant or a magnetic fluid is disposed in the gap.  
However, Yoshimura discloses that a lubricant or a magnetic fluid is disposed in the gap  (p[0041], OIL FORMS A FILM BETWEEN 16 AND 7, which is the gap).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein a lubricant or a magnetic fluid is disposed in the gap as suggested by Yoshimasa so as to lubricate the shaft and bearing having smooth slide relative to shaft (Yoshimura, P[0041]).
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US PG Pub. 20180219465A1 hereinafter “Katada”) in view of Noh (US PG Pub 20190107312 hereinafter “Noh”).
Re-claim 7, Katada as modified discloses the  vibration motor according to claim 1. 
However, Katada fails to explicitly teach wherein the first bearing part comprises: 20an air passage, disposed in the one direction; and an air hole, communicating with the air passage and disposed on the bearing inner circumferential surface.  
Noh teaches wherein the first bearing part comprises: 20an air passage (125a) , disposed in the one direction (annotated Fig.9, axial direction, P[0077], L.1-2); and an air hole (125a), communicating with the air passage (125a)and disposed on the bearing inner circumferential surface (125b is inside bearing 122, see Fig.9).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein the first bearing part comprises: 20an air passage, disposed in the one direction; and an air hole, communicating with the air passage and disposed on the bearing inner circumferential surface as suggested by Noh so as provide cooling flow and cool the structure (Noh, P[0155]).

    PNG
    media_image6.png
    470
    431
    media_image6.png
    Greyscale

Re-claim 8, Katada as modified discloses the  vibration motor according to claim 7. 
However, Katada fails to explicitly teach wherein an end surface of the air passage on the other side in the one direction is positioned at an -18-File:110620usf end surface of the first bearing part on the other side in the one direction.  
Noh teaches wherein where in an end surface of the air passage on the other side in the one direction (annotated Fig.9) is positioned at an -18-File:110620usf end surface of the first bearing part on the other side in the one direction (annotated Fig.9, axial direction end, P[0077], L.1-2).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Katada wherein an end surface of the air passage on the other side in the one direction is positioned at an -18-File:110620usf end surface of the first bearing part on the other side in the one direction as suggested by Noh so as provide cooling flow and cool the structure (Noh, P[0155]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834